DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,227,476. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 11,227,476
1. A method performed by a person detection device (PDD), comprising:
1. A method, comprising: 

operating, by a processor of the PDD, in a motion sensor mode of operation during a first time period, wherein operating in the motion sensor mode comprises use of a first dwell time to limit the number of transmissions by the PDD when motion is detected by the PDD; and 
operating a person detection device (PDD) in a motion sensor mode of operation; receiving via a transceiver of the PDD from a remote transmission source, while the PDD is operating in the motion sensor mode of operation, a command to change a mode of operation of the PDD; 
wherein operating the PDD in the motion sensor mode of operation comprises: detecting, via a person detector of the PDD, that a first person is present in an area being monitored by the PDD; determining, by the PDD, that a first dwell time has expired; and 
operating, by the processor, in an occupancy mode of operation during a second time period, wherein operating in the occupancy mode comprises use of a second dwell time to limit the number of transmissions by the PDD when occupancy is detected by the PDD.

in response to receiving the command, causing the PDD to configure itself to operate in an occupancy sensor mode of operation; and operating the PDD in the occupancy sensor mode of operation; 
transmitting, by the transceiver of the PDD, a person-present signal only when the first dwell time has expired, and operating the PDD in the occupancy sensor mode of operation comprises: detecting, by via the person detector of the PDD, that a second person is present in an area being monitored by the PDD; determining, by the PDD, that a second dwell time has expired, the second dwell time being less than the first dwell time; and transmitting, by the transceiver of the PDD, a person-present signal only when the second dwell time has expired.


Claim Objections
Claims 17 and 24 objected to because of the following informalities:  
Claim 17 recites “The method of claim 15”, however, the claim 15 is referred to a person detection device.  Appropriate correction is required.
Claim 24 recites “The method of claim 13”, however, the claim 13 is referred to a person detection device.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khazanov et al. (hereinafter “Khazanov”) (US 20170092112 A1) in view of Ruiz (US 2019/0293315 A1).
As to claims 1 and 13, Khazanov teaches a system and method for person detection, comprises:
operating, by a processor of the PDD, in a motion sensor mode of operation during a first time period, wherein operating in the motion sensor mode when motion is detected by the PDD [when the point devices in an armed state, the point devices operates in the security sensor mode, a lockout period is set to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0021, 0023-0024, 0026]; and 
operating, by the processor, in an occupancy mode of operation during a second time period, wherein operating in the occupancy mode comprises use of a second dwell time to limit the number of transmissions by the PDD when occupancy is detected by the PDD [operating the point devices in an disarmed state which the point devices operates in the occupancy sensor mode, wherein a lockout period is set, such as two minutes, to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0024, 0026, 0034].
Khazanov teaches operating detecting device with two mode to monitor user presence for security purpose. Khazanov does not explicitly teach use of a first dwell time to limit the number of transmissions by the PDD when motion is detected by the PDD during a unoccupied mode.
However, Ruiz teaches a system and method for person detection for building control. Especially, Ruiz teaches remote wireless sensor includes a motion sensor to determine motion indicative of any occupant in the space, wherein the remote wireless sensor have two operating mode use power in different levels. During a lower power mode when the space is not occupied, the remote wireless sensor includes the motion sensor operates with less frequency of transmission to limit the number of transmissions by the PDD compared to operate the sensor in a higher power mode when the space is determined again occupied with a more frequency of transmission [0006, 0009-0010, 0027-0029].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Ruiz with the teachings of Khazanov for the purpose of operating electronic device in different operating mode with different power levels, different data rates, and frequency of transmission, to reduce their power consumption to extend battery life.
As to claims 2 and 14, Khazanov teaches detecting, via a person detector of the PDD, that a first person is present in an area being monitored by the PDD; determining, by the PDD, that a first dwell time has expired [a lockout mode to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported]; and transmitting, by the transceiver of the PDD, a person-present signal only when the first dwell time has expired [0026]. Ruiz teaches during a lower power mode when the space is not occupied, the remote wireless sensor includes the motion sensor operates with less frequency of transmission compared to operate the sensor in a higher power mode when the space is determined again occupied with a more frequency of transmission [0006, 0009-0010, 0027-0029].
As to claims 3 and 15, Khazanov teaches operating the PDD in the occupancy mode of operation comprises: detecting, by the processor via the person sensor, that a second person is present in an area being monitored by the PDD; determining, by the processor, that the second dwell time has expired; and transmitting, by the processor via the transceiver, a person-present signal only when the second dwell time has expired [0024, 0026, 0034]. Ruiz teaches during a lower power mode when the space is not occupied, the remote wireless sensor includes the motion sensor operates with less frequency of transmission compared to operate the sensor in a higher power mode when the space is determined again occupied with a more frequency of transmission [0006, 0009-0010, 0027-0029].
As to claims 4 and 16, Khazanov teaches the first dwell time comprises a first predetermined time period after the processor detects that the first person is present in the area [a lockout mode to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0026].  
As to claims 5 and 17, Ruiz teaches the person sensor comprises a single sensor [0006, 0009-0010, 0027-0029].
As to claims 6 and 18, Khazanov teaches operating the PDD in an occupancy mode of operation comprises: detecting, by the processor via a person sensor coupled to the processor, that a first person is present in an area being monitored by the PDD; determining, by the processor, that the second dwell time has expired; and transmitting, by the processor via the transceiver, a person-present signal only when the second dwell time has expired [a lockout mode to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0026, 0046].   
As to claims 7 and 19, Khazanov teaches the second dwell time comprises a first predetermined time period after the processor detects that a person is present in the area [operating the point devices in an disarmed state which the point devices operates in the occupancy sensor mode, wherein a lockout period is set, such as two minutes, to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0024, 0026, 0034].
As to claim 8 and 20, Khazanov teaches configuring the PDD to operate in the occupancy mode of operation comprises: comparing, by the processor, an elapsed time from when the first person was detected by the processor to a previous time when the first person was detected to the second dwell time [operating the point devices in an disarmed state which the point devices operates in the occupancy sensor mode, wherein a lockout period is set, such as two minutes, to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0024, 0026, 0034]. Ruiz teaches during a lower power mode when the space is not occupied, the remote wireless sensor includes the motion sensor operates with less frequency of transmission compared to operate the sensor in a higher power mode when the space is determined again occupied with a more frequency of transmission [0006, 0009-0010, 0027-0029].
As to claims 9 and 21, Khazanov teaches receiving, by the processor via a receiver coupled to the processor, a command instructing the PDD to enter the occupancy mode of operation, the command comprising the second dwell time; storing, by the processor, the second dwell time in a memory coupled to the processor; and comparing, by the processor, the elapsed time to the second dwell time when the first person is detected  [operating the point devices in an disarmed state which the point devices operates in the occupancy sensor mode, wherein a lockout period is set, such as two minutes, to preserve battery life that do not detect or report events for a predetermined period of time after the first event is detected or reported] [0024, 0026, 0034].
As to claims 10 and 22, Khazanov teaches the command comprises an indication of a security system operating mode, and the processor determines whether to enter the occupancy mode of operation based on the operating mode of the security system [0021, 0023-0024].
As to claims 11 and 23, Khazanov teaches operating the PDD in the occupancy sensor mode of operation comprises: monitoring, by the PDD, a first person detector of the PDD while keeping a second person detector of the PDD in a low-power state; determining, via the first person detector, that a first person is present in an area being monitored by the PDD; enabling, by the PDD, the second person detector; and monitoring, by the PDD, the second person detector to determine that the first person remains present in the area [0021, 0023-0024]. 
Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khazanov in view of Ruiz, and further in view of Chino (US 20120023354 A1).
As to claims 12 and 24, Khazanov teaches operating the PDD in the occupancy sensor mode of operation to detect a person is in an area being monitored by the PDD. Khazanov also teaches disabling part of the device to conserve power during a low power mode [0021, 0023-0024, 0033-0034]. Khazanov does not explicitly teach monitoring, by the processor, a subset of thermal elements of a thermal detection device during low power mode; in response to determining a possibility that a motion is detected, monitoring, by the processor, all of the thermal elements.
However, Chino teaches monitoring, by the processor, a subset of thermal elements of a thermal detection device during low power mode; in response to determining a possibility that a motion is detected, monitoring, by the processor, all of the thermal elements [0011-0012, 0081-0086].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Chino with the teachings of Khazanov and Ruiz for the purpose of operating sensor device with different operating mode to conserve power based on the output from the sensor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115